Exhibit 10.3

Mortgage

 

DATED AS OF

JUNE 30, 2006,

 

from

 

X-Rite, Incorporated,

A MICHIGAN CORPORATION

 

to

 

Fifth Third Bank,

A MICHIGAN BANKING CORPORATION

 

NOTICE: THIS INSTRUMENT PROVIDES FOR VARIABLE RATES OF INTEREST

 

This instrument was prepared by and

when recorded return to:

Nathan Odem

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603



--------------------------------------------------------------------------------

MORTGAGE

This Mortgage and Security Agreement with Assignment of Rents (the “Mortgage”)
dated as of June 30, 2006 from X-Rite, Incorporated, a Michigan corporation with
its principal place of business and mailing address at 3100 44th Street SW,
Grandville, Kent County, Michigan 49418 (hereinafter referred to as
“Mortgagor”), to Fifth Third Bank, a Michigan banking corporation with its
principal place of business at 111 Lyon Street, NW, Grand Rapids, Kent County,
Michigan 49503, in such capacity being hereinafter referred to as “Mortgagee”);

W I T N E S S E T H T H A T:

WHEREAS, Mortgagor is justly and truly indebted to Mortgagee in the principal
sum of Thirteen Million Five Hundred Thousand Dollars ($13,500,000) as evidenced
by that certain Promissory Note bearing even date herewith and payable to the
order of Mortgagee whereby Mortgagor promises to pay said principal sum together
with interest thereon prior to maturity at the rate per annum specified therein
at the times therein provided, with a final maturity of all principal and
interest not required to be sooner paid of March 16, 2007 (such promissory note
and any and all notes issued in renewal thereof or in substitution or
replacement therefor being hereinafter referred to as the “Note”);

WHEREAS, as a condition to extending credit to Mortgagor under the Note, the
Mortgagee has required, among other things, that Mortgagor grant to Mortgagee a
lien on and security interest in the real property and fixtures of Mortgagor
described herein subject to the terms and conditions hereof;

NOW, THEREFORE, for and in consideration of the execution and delivery by the
Lenders of the Note, and other good and valuable consideration, receipt whereof
is hereby acknowledged, in order to secure (i) the payment of the principal and
premium, if any, of and interest on the Note as and when the same becomes due
and payable (whether by lapse of time, acceleration or otherwise) and all
advances now or hereafter made thereon and (ii) the performance and observance
of the covenants and agreements contained in this Mortgage and the Note (all of
such indebtedness, obligations, agreements and liabilities described in
clauses (i) and (ii) above being hereinafter collectively referred to as the
“indebtedness hereby secured”), Mortgagor does hereby grant, bargain, sell,
convey, mortgage, warrant, assign, and pledge unto Mortgagee, its successors and
assigns, WITH POWER OF SALE, and grant to Mortgagee, its successors and assigns,
a security interest in, all and singular the properties, rights, interests and
privileges described in Granting Clauses I, II, III, IV, V, VI, and VII below,
all of the same being collectively referred to herein as the “Mortgaged
Premises”:

GRANTING CLAUSE I

That certain real estate lying and being in Grandville, County of Kent, State of
Michigan more particularly described in Schedule I attached hereto and made a
part hereof.



--------------------------------------------------------------------------------

GRANTING CLAUSE II

All buildings and improvements of every kind and description heretofore or
hereafter erected on the property described in Granting Clause I and all
materials used for construction, reconstruction, alteration and repairs of the
buildings and improvements now or hereafter erected thereon and all fixtures now
or hereafter attached to or contained in or used or useful in connection with
said real estate and the buildings and improvements now or hereafter located
thereon and the operation, maintenance and protection thereof, including but not
limited to all machinery, motors, fittings, radiators, awnings, shades, screens,
all gas, coal, steam, electric, oil and other heating, cooking, power and
lighting apparatus and fixtures, all fire prevention and extinguishing equipment
and apparatus, all cooling and ventilating apparatus and systems, all plumbing,
incinerating, and sprinkler equipment and fixtures, all elevators and
escalators, all communication and electronic monitoring equipment, all window
and structural cleaning rigs and fixtures and appurtenances thereto and all
proceeds thereof; it being mutually agreed, intended and declared that all the
aforesaid property shall, so far as permitted by law, be deemed to form a part
and parcel of the real estate and, for the purpose of this Mortgage, to be real
estate and covered by this Mortgage; and as to the balance of the property
aforesaid, this Mortgage is hereby deemed to be as well a security agreement
under the provisions of the Uniform Commercial Code of the State of Michigan for
the purpose of creating hereby a security interest in said property, which is
hereby granted by Mortgagor as debtor to Mortgagee as secured party, securing
the indebtedness hereby secured. The addresses of Mortgagor (debtor) and
Mortgagee (secured party) appear at the beginning hereof.

GRANTING CLAUSE III

All right, title and interest of Mortgagor now owned or hereafter acquired in
and to all and singular the estates, tenements, hereditaments, privileges,
easements, licenses, franchises, appurtenances and royalties, mineral, oil, and
water rights belonging or in any wise appertaining to the property described in
the preceding Granting Clause I, including, without limitation, all rights of
Mortgagor to make divisions of the property described in Granting Clause I that
are exempt from the platting requirements of the Michigan Land Division Act, as
amended from time to time, and the buildings and improvements now or hereafter
located thereon and the reversions, rents, issues, revenues and profits thereof,
including all interest of Mortgagor in all rents, issues and profits of the
aforementioned property and all rents, issues, profits, revenues, royalties,
bonuses, rights and benefits due, payable or accruing (including all deposits of
money as advanced rent or for security) under any and all leases or subleases
and renewals thereof, or under any contracts or options for the sale of all or
any part of, said property (including during any period allowed by law for the
redemption of said property after any foreclosure or other sale), together with
the right, but not the obligation, to collect, receive and receipt for all such
rents and other sums and apply them to the indebtedness hereby secured and to
demand, sue for and recover the same when due and payable; provided that the
assignments made hereby shall not impair or diminish the obligations of
Mortgagor under the provisions of such leases or other agreements nor shall such
obligations be imposed upon Mortgagee. By acceptance of this Mortgage, Mortgagee
agrees, not as a limitation or condition hereof, but as a personal covenant
available only to Mortgagor that until an Event of Default (as hereinafter
defined) shall occur giving Mortgagee the right to foreclose this Mortgage,
Mortgagor may collect, receive and enjoy such rents (but not more than thirty
(30) days in advance) and such other sums.

 

– 2 –



--------------------------------------------------------------------------------

GRANTING CLAUSE IV

All judgments, awards of damages, settlements and other compensation heretofore
or hereafter made resulting from condemnation proceedings or the taking of the
property described in Granting Clause I or any part thereof or any building or
other improvement now or at any time hereafter located thereon or any easement
or other appurtenance thereto under the power of eminent domain, or any similar
power or right (including any award from the United States Government at any
time after the allowance of the claim therefor, the ascertainment of the amount
thereof and the issuance of the warrant for the payment thereof), whether
permanent or temporary, or for any damage (whether caused by such taking or
otherwise) to said property or any part thereof or the improvements thereon or
any part thereof, or to any rights appurtenant thereto, including severance and
consequential damage, and any award for change of grade of streets
(collectively, “Condemnation Awards”).

GRANTING CLAUSE V

All property and rights, if any, which are by the express provisions of this
Mortgage required to be subjected to the lien hereof and any additional property
and rights that may from time to time hereafter be subjected to the lien hereof
by Mortgagor or by anyone on Mortgagor’s behalf.

GRANTING CLAUSE VI

All rights in and to common areas and access roads on adjacent properties
heretofore or hereafter granted to Mortgagor and any after-acquired title or
reversion in and to the beds of any ways, roads, streets, avenues and alleys
adjoining the property described in Granting Clause I or any part thereof.

GRANTING CLAUSE VII

All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or other liquidated claims, including, without limitation,
all proceeds of insurance.

TO HAVE AND TO HOLD the Mortgaged Premises and the properties, rights and
privileges hereby granted, bargained, sold, conveyed, mortgaged, warranted,
pledged and assigned, and in which a security interest is granted, or intended
so to be, unto Mortgagee, its successors and assigns, forever; provided,
however, that this Mortgage is upon the express condition that if the principal
of and interest on the Note shall be paid in full and all other indebtedness
hereby secured shall be fully paid and performed and all commitments contained
in the Note to extend credit thereunder shall have terminated, then this
Mortgage and the estate and rights hereby granted shall cease and this Mortgage
shall be released by Mortgagee upon the written request and at the expense of
Mortgagor, otherwise to remain in full force and effect.

 

– 3 –



--------------------------------------------------------------------------------

Mortgagor hereby covenants and agrees with Mortgagee as follows:

1.    Payment of the Indebtedness. The indebtedness hereby secured will be
promptly paid as and when the same becomes due.

2.    Further Assurances. Mortgagor will execute and deliver such further
instruments and do such further acts as may be necessary or proper to carry out
more effectively the purpose of this Mortgage and, without limiting the
foregoing, to make subject to the lien hereof any property agreed to be
subjected hereto or covered by the Granting Clauses hereof or intended so to be.

3.    Ownership of Mortgaged Premises. Mortgagor covenants and warrants that it
is lawfully seized of and has good and marketable title to the Mortgaged
Premises free and clear of all liens, charges and encumbrances except those
exceptions to title listed on Schedule II attached hereto (the “Permitted
Exceptions”) and Mortgagor has good right, full power and authority to convey,
transfer and mortgage the same to Mortgagee for the uses and purposes set forth
in this Mortgage; and Mortgagor will warrant and forever defend the title to the
Mortgaged Premises subject to the Permitted Exceptions against all claims and
demands whatsoever.

4.    Possession. Provided no Event of Default has occurred and is continuing
hereunder, Mortgagor shall be suffered and permitted to remain in full
possession, enjoyment and control of the Mortgaged Premises, subject always to
the observance and performance of the terms of this Mortgage.

5.    Payment of Taxes. Mortgagor shall pay before any penalty attaches, all
general taxes and all special taxes, special assessments, water, drainage and
sewer charges and all other charges of any kind whatsoever, ordinary or
extraordinary, which may be levied, assessed, imposed or charged on or against
the Mortgaged Premises or any part thereof and which, if unpaid, might by law
become a lien or charge upon the Mortgaged Premises or any part thereof, and
shall, upon written request, exhibit to Mortgagee official receipts evidencing
such payments, except that, unless and until foreclosure, distraint, sale or
other similar proceedings shall have been commenced, no such charge or claim
need be paid if being contested (except to the extent any full or partial
payment shall be required by law), after notice to Mortgagee, by appropriate
proceedings which shall operate to prevent the collection thereof or the sale or
forfeiture of the Mortgaged Premises or any part thereof to satisfy the same,
conducted in good faith and with due diligence and if Mortgagor shall have
furnished such security, if any, as may be required in the proceedings or
requested by Mortgagee.

6.    Payment of Taxes on Note, Mortgage or Interest of Mortgagee. Mortgagor
agrees that if any tax, assessment or imposition upon this Mortgage or the
indebtedness hereby secured or the Note or the interest of Mortgagee in the
Mortgaged Premises or upon Mortgagee by reason of or as a holder of any of the
foregoing (including, without limitation, corporate privilege, franchise and
excise taxes, but excepting therefrom any income tax on interest payments on the
principal portion of the indebtedness hereby secured imposed by the United
States or any state) is levied, assessed or charged, then, unless all such taxes
are paid by Mortgagor to, for or on behalf of Mortgagee as they become due and
payable (which Mortgagor agrees to do upon demand of Mortgagee, to the extent
permitted by law), or Mortgagee is reimbursed for any such sum advanced by
Mortgagee, all sums hereby secured shall become immediately due and payable, at
the option of Mortgagee upon thirty

 

– 4 –



--------------------------------------------------------------------------------

(30) days’ notice to Mortgagor, notwithstanding anything contained herein or in
any law heretofore or hereafter enacted, including any provision thereof
forbidding Mortgagor from making any such payment. Mortgagor agrees to exhibit
to Mortgagee, upon request, official receipts showing payment of all taxes and
charges which Mortgagor is required to pay hereunder.

7.    Recordation and Payment of Taxes and Expenses Incident Thereto. Mortgagor
will cause this Mortgage, all mortgages supplemental hereto and any financing
statement or other notice of a security interest required by Mortgagee at all
times to be kept, recorded and filed at its own expense in such manner and in
such places as may be required by law for the recording and filing or for the
rerecording and refiling of a mortgage, security interest, assignment or other
lien or charge upon the Mortgaged Premises, or any part thereof, in order fully
to preserve and protect the rights of Mortgagee hereunder and, without limiting
the foregoing, Mortgagor will pay or reimburse Mortgagee for the payment of any
and all taxes, fees or other charges incurred in connection with any such
recordation or rerecordation, including any documentary stamp tax or tax imposed
upon the privilege of having this Mortgage or any instrument issued pursuant
hereto recorded.

8.    Insurance. Mortgagor will, at its expense, keep all buildings,
improvements, and other property now or hereafter constituting part of the
Mortgaged Premises insured against loss or damage by fire, lightning, windstorm,
explosion and such other risks as are usually included under extended coverage
policies, or which are usually insured against by owners of like property, in
amount sufficient to prevent Mortgagor or Mortgagee from becoming a co-insurer
of any partial loss under applicable policies and in any event not less than the
then full insurable value (actual replacement value without deduction for
physical depreciation) thereof, as determined at the request of Mortgagee and at
Mortgagor’s expense by the insurer or insurers or by an expert approved by
Mortgagee, all under insurance policies payable, in case of loss or damage, to
Mortgagee, such rights to be evidenced by the usual standard non-contributory
form of mortgage clause to be attached to each policy. Mortgagor shall not carry
separate insurance concurrent in kind or form and contributing in the event of
loss, with any insurance required hereby. Mortgagor shall also obtain and
maintain public liability, property damage and workmen’s compensation insurance
in each case in form and content satisfactory to Mortgagee and in amounts as are
customarily carried by owners of like property and approved by Mortgagee.
Mortgagor shall also obtain and maintain such other insurance with respect to
the Mortgaged Premises in such amounts and against such insurable hazards as
Mortgagee from time to time may require, including, without limitation, boiler
and machinery insurance, insurance against flood risks, host liquor liability,
war risk insurance when and to the extent obtainable from the United States
Government or any agency thereof, and insurance against loss of rent due to fire
and risks now or hereafter embraced by so-called “extended coverage.” All
insurance required hereby shall be maintained with good and responsible
insurance companies satisfactory to Mortgagee and shall not provide for any
deductible amount in excess of $10,000 not approved in writing by Mortgagee,
shall provide that any losses shall be payable notwithstanding any act or
negligence of Mortgagor, shall provide that no cancellation thereof shall be
effective until at least thirty (30) days after receipt by Mortgagor and
Mortgagee of written notice thereof, and shall be satisfactory to Mortgagee in
all other respects. Upon the execution of this Mortgage and thereafter not less
than fifteen (l5) days prior to the expiration date of any policy delivered
pursuant to this Mortgage, Mortgagor will deliver to Mortgagee originals of any
policy or renewal policy, as the case may be, required by this Mortgage, bearing
notations evidencing the payment of all premiums. In the event of foreclosure,
Mortgagor authorizes and empowers Mortgagee to effect insurance upon the

 

– 5 –



--------------------------------------------------------------------------------

Mortgaged Premises in amounts aforesaid for a period covering the time of
redemption from foreclosure sale provided by law, and if necessary therefor to
cancel any or all existing insurance policies.

UNLESS MORTGAGOR PROVIDES MORTGAGEE WITH EVIDENCE OF THE INSURANCE COVERAGE
REQUIRED BY THIS MORTGAGE, MORTGAGEE MAY PURCHASE INSURANCE AT MORTGAGOR’S
EXPENSE TO PROTECT MORTGAGEE’S INTERESTS IN THE MORTGAGED PREMISES. THIS
INSURANCE MAY, BUT NEED NOT, PROTECT MORTGAGOR’S INTERESTS IN THE MORTGAGED
PREMISES. THE COVERAGE PURCHASED BY MORTGAGEE MAY NOT PAY ANY CLAIMS THAT
MORTGAGOR MAKES OR ANY CLAIM THAT IS MADE AGAINST MORTGAGOR IN CONNECTION WITH
THE MORTGAGED PREMISES. MORTGAGOR MAY LATER CANCEL ANY SUCH INSURANCE PURCHASED
BY MORTGAGEE, BUT ONLY AFTER PROVIDING MORTGAGEE WITH EVIDENCE THAT MORTGAGOR
HAS OBTAINED INSURANCE AS REQUIRED BY THIS MORTGAGE. IF MORTGAGEE PURCHASES
INSURANCE FOR THE MORTGAGED PREMISES, MORTGAGOR WILL BE RESPONSIBLE FOR THE
COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MORTGAGEE
MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE INDEBTEDNESS HEREBY SECURED. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE MORTGAGOR MAY BE ABLE TO OBTAIN
ON ITS OWN.

9.    Damage to or Destruction of Mortgaged Premises.

(a)    Notice. In case of any material damage to or destruction of the Mortgaged
Premises or any part thereof, Mortgagor shall

promptly give written notice thereof to Mortgagee, generally describing the
nature and extent of such damage or destruction.

(b)    Restoration. In case of any damage to or destruction of the Mortgaged
Premises or any part thereof, Mortgagor, whether

or not the insurance proceeds, if any, received on account of such damage or
destruction shall be sufficient for the purpose, at Mortgagor’s expense, will
promptly commence and complete (subject to unavoidable delays occasioned by
strikes, lockouts, acts of God, inability to obtain labor or materials,
governmental restrictions and similar causes beyond the reasonable control of
Mortgagor) the restoration, replacement or rebuilding of the Mortgaged Premises
as nearly as possible to its value, condition and character immediately prior to
such damage or destruction.

(c)    Adjustment of Loss. Mortgagor hereby authorizes Mortgagee, at Mortgagee’s
option, to adjust and compromise any losses

under any insurance afforded, but unless Mortgagee elects to adjust the losses
as aforesaid, said adjustment and/or compromise shall be made by Mortgagor,
subject to final approval of Mortgagee in the case of losses exceeding $10,000.

(d)    Application of Insurance Proceeds. Net insurance proceeds received by
Mortgagee under the provisions of this Mortgage

or any instruments supplemental hereto or thereto or under any policy or
policies of insurance covering the Mortgaged Premises or any part thereof shall
first be applied as a prepayment on the Note (and Mortgagee is hereby
irrevocably

 

– 6 –



--------------------------------------------------------------------------------

authorized and directed to make such an application whether or not the Note or
any other indebtedness hereby secured may then be due or otherwise adequately
secured) and shall thereafter be applied to the reduction of any other
indebtedness hereby secured; provided, however, that such proceeds shall be made
available for the restoration of the portion of the Mortgaged Premises damaged
or destroyed if written application for such use is made within thirty (30) days
of receipt of such proceeds and the following conditions are satisfied:

(i)    Mortgagor has in effect business interruption insurance covering the
income to be lost during the restoration period as a

result of the damage or destruction to the Mortgaged Premises or provides
Mortgagee with other evidence satisfactory to it that Mortgagor has cash
resources sufficient to pay its obligations during the restoration period;
(ii) the effect of the damage to or destruction of the Mortgaged Premises giving
rise to receipt of the insurance proceeds is not to terminate, or give a lessee
the option to terminate, any lease of all or any portion of the Mortgaged
Premises; (iii) no Event of Default, or event which, with the lapse of time, the
giving of notice, or both, would constitute an Event of Default, shall have
occurred or be continuing (and if such an event shall occur during restoration
Mortgagee may, at its election, apply any insurance proceeds then remaining in
its hands to the reduction of the indebtedness evidenced by the Note and the
other indebtedness hereby secured); (iv) Mortgagor shall have submitted to
Mortgagee plans and specifications for the restoration which shall be
satisfactory to it; and (v) Mortgagor shall submit to Mortgagee fixed price
contracts with good and responsible contractors and materialmen covering all
work and materials necessary to complete restoration and providing for a total
completion price not in excess of the amount of insurance proceeds available for
restoration, or, if a deficiency shall exist, Mortgagor shall have deposited the
amount of such deficiency with Mortgagee. Any insurance proceeds to be released
pursuant to the foregoing provisions may at the option of Mortgagee be disbursed
from time to time as restoration progresses to pay for restoration work
completed and in place and such disbursements may at Mortgagee’s option be made
directly to Mortgagor or to or through any contractor or materialman to whom
payment is due or to or through a construction escrow to be maintained by a
title insurer acceptable to Mortgagee. Mortgagee may impose such further
conditions upon the release of insurance proceeds (including the receipt of
title insurance) as are customarily imposed by prudent construction lenders to
insure the completion of the restoration work free and clear of all liens or
claims for lien. All title insurance charges and other costs and expenses paid
to or for the account of Mortgagor in connection with the release of such
insurance proceeds shall constitute so much additional indebtedness hereby
secured to be payable upon demand with interest at the Default Rate. Mortgagee
may deduct any such costs and expenses from insurance proceeds at any time in
its possession. If Mortgagor fails to request that insurance proceeds be applied
to the restoration of the improvements or if Mortgagor makes such a request but
fails to complete restoration within a reasonable time, Mortgagee shall have the
right, but not the duty, to restore or rebuild said Mortgaged Premises or any
part thereof for or on behalf of Mortgagor in lieu of applying said proceeds to
the indebtedness hereby secured and for such purpose may do all necessary acts,
including using funds deposited by Mortgagor as aforesaid and advancing
additional funds for the purpose of restoration, all such additional funds to
constitute part of the indebtedness hereby secured payable upon demand with
interest at the Default Rate.

 

– 7 –



--------------------------------------------------------------------------------

10.    Eminent Domain. Mortgagor acknowledges that Condemnation Awards have been
assigned to Mortgagee, which awards Mortgagee is hereby irrevocably authorized
to collect and receive, and to give appropriate receipts and acquittances
therefor, and, at Mortgagee’s option, to apply the same toward the payment of
the amount owing on account of the indebtedness hereby secured in such order of
application as Mortgagee may elect and whether or not the same may then be due
and payable or otherwise adequately secured; provided, however, that a
Condemnation Award in respect of any taking of a portion (but not all or any
material portion) of the Mortgaged Premises shall be made available for the
restoration of such Mortgaged Premises in the same manner and subject to the
same conditions as are imposed on the release of insurance proceeds set forth in
Section 9(d) hereof as if the Mortgaged Premises so taken were destroyed and the
Condemnation Award for such taking was actually insurance proceeds in respect of
the Mortgaged Premises so deemed as having been destroyed. In the event that any
proceeds of a Condemnation Award shall be made available to Mortgagor for
restoring the Mortgaged Premises so taken, Mortgagor hereby covenants to
promptly commence and complete such restoration of the Mortgaged Premises as
nearly as possible to its condition and character immediately prior to such
taking. Mortgagor covenants and agrees that Mortgagor will give Mortgagee
immediate notice of the actual or threatened commencement of any proceedings
under condemnation or eminent domain affecting all or any part of the Mortgaged
Premises including any easement therein or appurtenance thereof or severance and
consequential damage and change in grade of streets, and will deliver to
Mortgagee copies of any and all papers served in connection with any such
proceedings. Mortgagor further covenants and agrees to make, execute and deliver
to Mortgagee, at any time or times upon request, free, clear and discharged of
any encumbrances of any kind whatsoever, any and all further assignments and/or
instruments deemed necessary by Mortgagee for the purpose of validly and
sufficiently assigning all awards and other compensation heretofore and
hereafter to be made to Mortgagor for any taking, either permanent or temporary,
under any such proceeding.

11.    Construction, Repair, Waste, Etc. Mortgagor agrees (i) that no building
or other improvement on the Mortgaged Premises and constituting a part thereof
shall be altered, removed or demolished nor shall any fixtures on, in, or about
said buildings or improvements be severed, removed, sold or mortgaged, without
the consent of Mortgagee, and in the event of the demolition or destruction in
whole or in part of any of the fixtures covered hereby, Mortgagor covenants that
the same will be replaced promptly by similar fixtures at least equal in quality
and condition to those replaced, free from any security interest in or
encumbrance thereon or reservation of title thereto; (ii) to permit, commit or
suffer no waste, impairment or deterioration of the Mortgaged Premises or any
part thereof; (iii) to keep and maintain said Mortgaged Premises and every part
thereof in good and first class repair and condition; (iv) to effect such
repairs as Mortgagee may reasonably require and from time to time to make all
needful and proper replacements and additions so that said buildings, fixtures,
and appurtenances will, at all times, be in good and first class condition, fit
and proper for the respective purposes for which they were originally erected or
installed; (v) to comply with all statutes, orders, requirements or decrees
relating to the Mortgaged Premises by any federal, state or municipal authority;
(vi) to observe and comply with all conditions and requirements necessary to
preserve and extend any and all rights, licenses, permits (including, but not
limited to, zoning variances, special exceptions and non-conforming uses),
privileges, franchises and concessions which are applicable to the Mortgaged
Premises or which have been granted to or contracted for by Mortgagor in
connection with any existing or presently contemplated use of the Mortgaged
Premises or any part thereof and not to initiate or acquiesce in any changes to
or

 

– 8 –



--------------------------------------------------------------------------------

terminations of any of the foregoing or of zoning classifications affecting the
use to which the Mortgaged Premises or any part thereof may be put without the
prior written consent of Mortgagee; and (vii) to make no material alterations in
or improvements or additions to the Mortgaged Premises except as required by
governmental authority or as permitted by Mortgagee.

12.    Liens and Encumbrances. Mortgagor will not, without the prior written
consent of Mortgagee, directly or indirectly, create or suffer to be created or
to remain and will discharge or promptly cause to be discharged any mortgage,
lien, encumbrance or charge on, pledge of, or conditional sale or other title
retention agreement with respect to, the Mortgaged Premises or any part thereof,
whether superior or subordinate to the lien hereof, except for this Mortgage and
the Permitted Exceptions.

13.    Right of Mortgagee to Perform Mortgagor’s Covenants, Etc. If Mortgagor
shall fail to make any payment or perform any act required to be made or
performed hereunder, Mortgagee, without waiving or releasing any obligation or
default, may (but shall be under no obligation to) at any time thereafter make
such payment or perform such act for the account and at the expense of
Mortgagor, and may enter upon the Mortgaged Premises or any part thereof for
such purpose and take all such action thereon as, in the opinion of Mortgagee,
may be necessary or appropriate therefor. All sums so paid by Mortgagee and all
costs and expenses (including, without limitation, attorneys’ fees and expenses)
so incurred, together with interest thereon from the date of payment or
incurrence at the Default Rate, shall constitute so much additional indebtedness
hereby secured and shall be paid by Mortgagor to Mortgagee on demand. Mortgagee
in making any payment authorized under this Section relating to taxes or
assessments may do so according to any bill, statement or estimate procured from
the appropriate public office without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien or title or claim thereof. Mortgagee, in performing any act
hereunder, shall be the sole judge of whether Mortgagor is required to perform
same under the terms of this Mortgage.

14.    After-Acquired Property. Any and all property hereafter acquired which is
of the kind or nature herein provided, or intended to be and become subject to
the lien hereof shall ipso facto, and without any further conveyance, assignment
or act on the part of Mortgagor, become and be subject to the lien of this
Mortgage as fully and completely as though specifically described herein; but
nevertheless Mortgagor shall from time to time, if requested by Mortgagee,
execute and deliver any and all such further assurances, conveyances and
assignments as Mortgagee may reasonably require for the purpose of expressly and
specifically subjecting to the lien of this Mortgage all such property.

15.    Inspection by Mortgagee. Mortgagee and any participant in the
indebtedness hereby secured shall have the right to inspect the Mortgaged
Premises at all reasonable times, and access thereto shall be permitted for that
purpose, provided that so long as no Event of Default exists or any event or
condition the occurrence of which would, with the passage of a grace period or
the giving of notice, or both, constitute an Event of Default, exists, any such
inspection shall be with reasonable prior notice to Mortgagor. Without limiting
the foregoing, Mortgagee and its representatives shall have the right to conduct
and submit to appropriate governmental agencies a “baseline environmental
assessment” of the Mortgaged Premises within the meaning of Section 20101 of the
Michigan Natural Resources and Environmental Protection Act, Michigan Compiled
Laws 324.20101, as amended from time to time.

 

– 9 –



--------------------------------------------------------------------------------

16.    Financial Reports. Mortgagor will furnish to the Mortgagee such
information and data with respect to the financial condition, business affairs
and operations of Mortgagor and the Mortgaged Premises as may be reasonably
requested (all such information and data to be prepared in accordance with
generally accepted accounting principles consistently applied), such information
and data to be prepared and certified by independent public accountants
satisfactory to the Mortgagee if so requested by the Mortgagee not more often
than annually.

17.    Subrogation. Mortgagor acknowledges and agrees that Mortgagee shall be
subrogated to any lien discharged out of the proceeds of any extension of credit
evidenced by the Note or out of any advance by Mortgagee hereunder, irrespective
of whether or not any such lien may have been released of record.

 

– 10 –



--------------------------------------------------------------------------------

18.    Events of Default. Any one or more of the following shall constitute an
“Event of Default” hereunder:

(a)    default in the payment when due (whether by demand, lapse of time,
acceleration, or otherwise) of the principal of or

interest on the Note or of any other indebtedness hereby secured; or

(b)    default in the observance or performance of any provision hereof
requiring the maintenance of insurance on the Mortgaged Premises or dealing with
the use or remittance of proceeds of the Mortgaged Premises or any part thereof;
or

(c)    an “Event of Default” (as defined therein) shall occur under that certain
Amended and Restated First Lien Credit

Agreement and Guaranty Agreement dated as of June 30, 2006, among the Mortgagor,
as Borrower, certain Subsidiaries of the Mortgagor, as Guarantors, various
Lenders, Goldman Sachs Credit Partners, L.P., as Lead Arranger, Bookrunner and
Syndication Agent and Goldman Sachs Credit Partners, L.P., as Administrative
Agent and Collateral Agent, as such agreement is amended, modified,
supplemented, or restated from time to time (the “First Lien Credit Agreement”);
or

(d)    default for more than fifteen (l5) days in the observance or compliance
with any terms or provisions of this Mortgage or the Note or of any separate
assignment of leases and/or rents securing the Note or of any other instrument
or document securing the Note or relating thereto; or

(e)    any representation or warranty made by Mortgagor herein or in any
separate assignment of leases and/or rents securing

the Note or in any other instrument or document securing the Note or relating
thereto or in any statement or certificate furnished by it pursuant hereto or
thereto proves to be untrue in any material respect as of the date of issuance
or making thereof; or

(f)    the Mortgaged Premises or any part thereof shall be sold, transferred, or
conveyed, whether voluntarily or involuntarily, by operation of law or
otherwise, except for sales of obsolete, worn out or unusable fixtures which are
concurrently replaced with similar fixtures at least equal in quality and
condition to those sold and owned by Mortgagor free of any lien, charge or
encumbrance other than the lien hereof; or

(g)    any indebtedness secured by a lien or charge on the Mortgaged Premises or
any part thereof is not paid when due or

proceedings are commenced to foreclose or otherwise realize upon any such lien
or charge or to have a receiver appointed for the property subject thereto or to
place the holder of such indebtedness or its representative in possession
thereof.

 

– 11 –



--------------------------------------------------------------------------------

19.    Remedies. When any Event of Default has happened and is continuing
(regardless of the pendency of any proceeding which has or might have the effect
of preventing Mortgagor from complying with the terms of this instrument and of
the adequacy of the security for the indebtedness hereby secured) and in
addition to such other rights as may be available under applicable law, but
subject at all times to any mandatory legal requirements:

(a)    Acceleration. Mortgagee may, by written notice to Mortgagor, declare the
Note and all unpaid indebtedness hereby

secured, including any interest then accrued thereon, to be forthwith due and
payable, whereupon the same shall become and be forthwith due and payable,
without other notice or demand of any kind.

(b)    Uniform Commercial Code. Mortgagee shall, with respect to any part of the
Mortgaged Premises constituting property

of the type in respect of which realization on a lien or security interest
granted therein is governed by the Uniform Commercial Code, have all the rights,
options and remedies of a secured party under the Uniform Commercial Code of
Michigan, including without limitation, the right to the possession of any such
property, or any part thereof, and the right to enter without legal process any
premises where any such property may be found. Any requirement of said Uniform
Commercial Code for reasonable notification shall be met by mailing written
notice to Mortgagor at its address above set forth at least ten (l0) days prior
to the sale or other event for which such notice is required. The costs and
expenses of retaking, selling, and otherwise disposing of said property,
including reasonable attorneys’ fees and legal expenses incurred in connection
therewith, shall constitute so much additional indebtedness hereby secured and
shall be payable upon demand with interest at the Default Rate.

(c)    Foreclosure. Mortgagee may proceed to protect and enforce the rights of
Mortgagee hereunder (i) by any action at law,

suit in equity or other appropriate proceedings, whether for the specific
performance of any agreement contained herein, or for an injunction against the
violation of any of the terms hereof, or in aid of the exercise of any power
granted hereby or by law, or (ii) by the foreclosure of this Mortgage.

(d)    Power of Sale. Mortgagee is hereby granted the power to sell any or all
of the Mortgaged Premises at public auction, and

to convey same to the purchaser after notice as required by the statutes of the
State of Michigan for foreclosure of mortgages by advertisement being Chapter 32
of the Michigan Revised Judicature Act, Sections 600.3201 et seq., Michigan
Compiled Laws, as amended from time to time. This power of sale shall not be
exhausted by any one (1) or more such sales as to any part of the Mortgaged
Premises not theretofore lawfully sold, but shall continue unimpaired until all
of the Mortgaged Premises shall have been sold or the indebtedness secured
hereby shall have been fully paid and satisfied. Mortgagor voluntarily,
knowingly and with full understanding hereby waives all rights to any notice and
hearing prior to any sale of the Mortgaged Premises or any part thereof under or
by virtue of the power of sale herein granted, except as may be provided for by
law.

 

– 12 –



--------------------------------------------------------------------------------

WARNING: THIS MORTGAGE CONTAINS A POWER OF SALE AND UPON DEFAULT MAY BE
FORECLOSED BY ADVERTISEMENT. IN FORECLOSURE BY ADVERTISEMENT AND SALE OF THE
MORTGAGED PREMISES IN CONNECTION THEREWITH, NO HEARING IS REQUIRED AND THE ONLY
NOTICE REQUIRED IS TO PUBLISH NOTICE IN A LOCAL NEWSPAPER AND TO POST A COPY OF
THE NOTICE ON THE MORTGAGED PREMISES.

(e)    Appointment of Receiver. Mortgagee shall, as a matter of right, without
notice and without giving bond to Mortgagor

or anyone claiming by, under or through it, and without regard to the solvency
or insolvency of Mortgagor or the then value of the Mortgaged Premises, be
entitled to have a receiver appointed of all or any part of the Mortgaged
Premises and the rents, issues and profits thereof, with such power as the court
making such appointment shall confer, and Mortgagor hereby consents to the
appointment of such receiver and shall not oppose any such appointment. Any such
receiver may, to the extent permitted under applicable law and in any manner
permitted by law, without notice, enter upon and take possession of the
Mortgaged Premises or any part thereof by force, summary proceedings, ejectment
or otherwise, and may remove Mortgagor or other persons and any and all property
therefrom, and may hold, operate and manage the same and receive all earnings,
income, rents, issues and proceeds accruing with respect thereto or any part
thereof, whether during the pendency of any foreclosure or until any right of
redemption shall expire or otherwise.

(f)    Taking Possession, Collecting Rents, Etc. Mortgagee may enter and take
possession of the Mortgaged Premises or any

part thereof and manage, operate, insure, repair and improve the same and take
any action which, in Mortgagee’s judgment, is necessary or proper to conserve
the value of the Mortgaged Premises. Mortgagee shall be entitled to collect and
receive all earnings, revenues, rents, issues and profits of the Mortgaged
Premises or any part thereof (and for such purpose Mortgagor does hereby
irrevocably constitute and appoint Mortgagee its true and lawful
attorney-in-fact for it and in its name, place and stead to receive, collect and
receipt for all of the foregoing, Mortgagor irrevocably acknowledging that any
payment made to Mortgagee hereunder shall be a good receipt and acquittance
against Mortgagor to the extent so made) and to apply same to the reduction of
the indebtedness hereby secured. The reasonable costs and expenses (including
any receiver’s fees, counsels’ fees, costs and agent’s compensation) incurred
pursuant to the powers herein contained shall be so much additional indebtedness
hereby secured which Mortgagor promises to pay upon demand together with
interest at the Default Rate. Mortgagee shall not be liable to account to
Mortgagor for any action taken pursuant hereto other than to account for any
rents actually received by Mortgagee. Without taking possession of the Mortgaged
Premises, Mortgagee may, in the event the Mortgaged Premises becomes vacant or
is abandoned, take such steps as it deems appropriate to protect and secure the
Mortgaged Premises (including hiring watchmen therefor) and all costs incurred
in so doing shall constitute so much additional indebtedness hereby secured
payable upon demand with interest thereon at the Default Rate.

20.    Waiver of Right to Redeem From Sale — Waiver of Appraisement, Valuation,
Etc. Mortgagor shall not and will not apply for or avail itself of any
appraisement, valuation, stay, extension or exemption laws, or any so-called
“Moratorium Laws,” now existing or hereafter

 

– 13 –



--------------------------------------------------------------------------------

enacted in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, but hereby waives the benefit of such laws. Mortgagor for itself and
all who may claim through or under it waives any and all right to have the
property and estates comprising the Mortgaged Premises marshalled upon any
foreclosure of the lien hereof and agrees that any court having jurisdiction to
foreclose such lien may order the Mortgaged Premises sold as an entirety. In the
event of any sale made under or by virtue of this Mortgage, the whole of the
Mortgaged Premises may be sold in one parcel as an entirety or in separate lots
or parcels at the same or different times, all as the Mortgagee may determine.
Mortgagee shall have the right to become the purchaser at any sale made under or
by virtue of this Mortgage and Mortgagee so purchasing at any such sale shall
have the right to be credited upon the amount of the bid made therefor by
Mortgagee with the amount payable to Mortgagee out of the net proceeds of such
sale. In the event of any such sale, the Note and the other indebtedness hereby
secured, if not previously due, shall be and become immediately due and payable
without demand or notice of any kind. Mortgagor hereby waives any and all rights
of redemption prior to or from sale under any order or decree of foreclosure
pursuant to rights herein granted, on behalf of Mortgagor, and each and every
person acquiring any interest in, or title to the Mortgaged Premises described
herein subsequent to the date of this Mortgage, and on behalf of all other
persons to the extent permitted by applicable law.

21.    Costs and Expenses of Foreclosure. In any suit to foreclose the lien
hereof there shall be allowed and included as additional indebtedness in the
decree for sale all expenditures and expenses which may be paid or incurred by
or on behalf of Mortgagee for attorneys’ fees, appraisers’ fees, environmental
auditors’ fees, outlays for documentary and expert evidence, stenographic
charges, publication costs and costs (which may be estimated as the items to be
expended after the entry of the decree) of procuring all such abstracts of
title, title searches and examination, guarantee policies, Torrens certificates
and similar data and assurances with respect to title as Mortgagee may deem to
be reasonably necessary either to prosecute any foreclosure action or to
evidence to the bidder at any sale pursuant thereto the true condition of the
title to or the value of the Mortgaged Premises, all of which expenditures shall
become so much additional indebtedness hereby secured which Mortgagor agrees to
pay and all of such shall be immediately due and payable with interest thereon
from the date of expenditure until paid at the Default Rate.

22.    Application of Proceeds. The proceeds of any foreclosure sale of the
Mortgaged Premises or of any sale of property pursuant to Section 19(b) hereof
shall be distributed in the following order of priority: First, on account of
all costs and expenses incident to the foreclosure or other proceedings
including all such items as are mentioned in Sections 19(b) and 21 hereof;
Second, to all other items which under the terms hereof constitute indebtedness
hereby secured in addition to that evidenced by the Note with interest thereon
as herein provided; Third, to all principal of and interest on the Note, with
any overplus to whomsoever Mortgagee shall reasonably determine to be lawfully
entitled to the same.

23.    Deficiency Decree. If at any foreclosure proceeding the Mortgaged
Premises shall be sold for a sum less than the total amount of indebtedness for
which judgment is therein given, the judgment creditor shall be entitled to the
entry of a deficiency decree against Mortgagor and against the property of
Mortgagor for the amount of such deficiency; and Mortgagor does hereby
irrevocably consent to the appointment of a receiver for the Mortgaged Premises
and the property of Mortgagor until such deficiency decree is satisfied in full.

 

– 14 –



--------------------------------------------------------------------------------

24.    Mortgagee’s Remedies Cumulative — No Waiver. No remedy or right of
Mortgagee shall be exclusive of but shall be cumulative and in addition to every
other remedy or right now or hereafter existing at law or in equity or by
statute or otherwise. No delay in the exercise or omission to exercise any
remedy or right accruing on any default shall impair any such remedy or right or
be construed to be a waiver of any such default or acquiescence therein, nor
shall it affect any subsequent default of the same or a different nature. Every
such remedy or right may be exercised concurrently or independently, and when
and as often as may be deemed expedient by Mortgagee.

25.    Mortgagee Party to Suits. If Mortgagee shall be made a party to or shall
intervene in any action or proceeding affecting the Mortgaged Premises or the
title thereto or the interest of Mortgagee under this Mortgage (including
probate and bankruptcy proceedings), or if Mortgagee employs an attorney to
collect any or all of the indebtedness hereby secured or to enforce any of the
terms hereof or realize hereupon or to protect the lien hereof, or if Mortgagee
shall incur any costs or expenses in preparation for the commencement of any
foreclosure proceedings or for the defense of any threatened suit or proceeding
which might affect the Mortgaged Premises or the security hereof, whether or not
any such foreclosure or other suit or proceeding shall be actually commenced,
then in any such case, Mortgagor agrees to pay to Mortgagee, immediately and
without demand, all reasonable costs, charges, expenses and attorney’s fees
incurred by Mortgagee in any such case, and the same shall constitute so much
additional indebtedness hereby secured payable upon demand with interest at the
Default Rate.

26.    Modifications Not to Affect Lien. Mortgagee, without notice to anyone,
and without regard to the consideration, if any, paid therefor, or the presence
of other liens on the Mortgaged Premises, may, in its discretion, release any
part of the Mortgaged Premises or any person liable for any of the indebtedness
hereby secured, may extend the time of payment of any of the indebtedness hereby
secured and may grant waivers or other indulgences with respect hereto and
thereto, and may agree with Mortgagor to modifications to the terms and
conditions contained herein or otherwise applicable to any of the indebtedness
hereby secured (including modifications in the rates of interest applicable
thereto), without in any way affecting or impairing the liability of any party
liable upon any of the indebtedness hereby secured or the priority of the lien
of this Mortgage upon all of the Mortgaged Premises not expressly released, and
any party acquiring any direct or indirect interest in the Mortgaged Premises
shall take same subject to all of the provisions hereof.

27.    Notices. All communications provided for herein shall be in writing and
shall be deemed to have been given when delivered personally or mailed by first
class mail, postage prepaid, addressed to the parties hereto at their addresses
as shown at the beginning of this Mortgage or to such other and different
address as Mortgagor or Mortgagee may designate pursuant to a written notice
sent in accordance with the provisions of this Section.

28.    Default Rate. For purposes of this Mortgage, the term “Default Rate” has
the same meaning herein as in the Note.

 

– 15 –



--------------------------------------------------------------------------------

29. Environmental Matters.

(a) Definitions. The following terms when used herein shall have the following
meanings:

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority, or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and

the indoor or outdoor environment, (b) the conservation, management or use of
natural resources and wildlife, (c) the protection or use of surface water or
groundwater, (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, Release, threatened
Release, abatement, removal, remediation or handling of, or exposure to, any
Hazardous Material, or (e) pollution (including any Release to air, land,
surface water or groundwater), and any amendment, rule, regulation, order or
directive issued thereunder.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

“Material Adverse Effect” means any change or effect that individually or in the
aggregate is or is reasonably likely to be

materially adverse to (a) the assets, business, operations, income, condition
(financial or otherwise) or prospects of Mortgagor, (b) the lien of any
mortgage, deed of trust or other security agreement covering the Mortgaged
Premises or any part thereof, (c) the ability of Mortgagor to perform its
obligations under this

 

– 16 –



--------------------------------------------------------------------------------

Mortgage or under any loan agreement, promissory note or any other instrument or
document evidencing or securing any indebtedness hereby secured or setting forth
terms and conditions applicable thereto or otherwise relating thereto, or
(d) the condition or fair market value of the Mortgaged Premises.

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching,

migration, dumping, or disposing into the indoor or outdoor environment,
including, without limitation, the abandonment or discarding of barrels, drums,
containers, tanks or other receptacles containing or previously containing any
Hazardous Material.

(b)    Representations and Warranties. Except as set forth in the Phase I
assessment prepared by Westshore Consulting in June 2005, none of which
disclosures individually or in the aggregate could reasonably be expected to
cause a Material Adverse Effect, Mortgagor represents and warrants that:
(i) Mortgagor and the Mortgaged Premises comply in all material respects with
all applicable Environmental Laws; (ii) Mortgagor has obtained all governmental
approvals required for its operations and the Mortgaged Premises by any
applicable Environmental Law; (iii) Mortgagor has not, and has no knowledge of
any other person who has, caused any Release, threatened Release or disposal of
any Hazardous Material at, on, about, or off the Mortgaged Premises in any
material quantity and, to the knowledge of Mortgagor, the Mortgaged Premises is
not adversely affected by any Release, threatened Release or disposal of a
Hazardous Material originating or emanating from any other property; (iv) the
Mortgaged Premises does not contain and has not contained any: (1) underground
storage tank, (2) material amounts of asbestos containing building material,
(3) any landfills or dumps, (4) hazardous waste management facility as defined
pursuant to RCRA or any comparable state law, or (5) site on or nominated for
the National Priority List promulgated pursuant to CERCLA or any state remedial
priority list promulgated or published pursuant to any comparable state law;
(v) Mortgagor has not used a material quantity of any Hazardous Material and has
conducted no Hazardous Material Activity at the Mortgaged Premises;
(vi) Mortgagor has no material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (vii) Mortgagor is not subject to, has no notice or knowledge of and
is not required to give any notice of any Environmental Claim involving
Mortgagor or the Mortgaged Premises, and there are no conditions or occurrences
at the Mortgaged Premises which could reasonably be anticipated to form the
basis for an Environmental Claim against Mortgagor or the Mortgaged Premises;
(viii) the Mortgaged Premises is not subject to any, and Mortgagor has no
knowledge of any imminent, restriction on the ownership, occupancy, use or
transferability of the Mortgaged Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at the
Mortgaged Premises which pose an unreasonable risk to the environment or the
health or safety of persons.

 

– 17 –



--------------------------------------------------------------------------------

(c)    Covenants. Mortgagor shall at all times do the following: (i) comply in
all material respects with, and maintain the Mortgaged Premises in compliance in
all material respects with, all applicable Environmental Laws; (ii) require that
each tenant and subtenant, if any, of the Mortgaged Premises or any part thereof
comply in all material respects with all applicable Environmental Laws;
(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at the
Mortgaged Premises; (iv) cure any material violation by it or at the Mortgaged
Premises of applicable Environmental Laws; (v) not allow the presence or
operation at the Mortgaged Premises of any (1) landfill or dump or (2) hazardous
waste management facility or solid waste disposal facility as defined pursuant
to RCRA or any comparable state law; (vi) not manufacture, use, generate,
transport, treat, store, release, dispose or handle any Hazardous Material at
the Mortgaged Premises except in the ordinary course of its business and in de
minimis amounts; (vii) within 10 business days notify the Mortgagee in writing
of and provide any reasonably requested documents upon learning of any of the
following in connection with Mortgagor or the Mortgaged Premises: (1) any
material liability for response or corrective action, natural resource damage or
other harm pursuant to CERCLA, RCRA or any comparable state law; (2) any
material Environmental Claim; (3) any material violation of an Environmental Law
or material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Substance or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be anticipated to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of Mortgaged Premises imposed by any governmental authority as set forth in
a deed or other instrument affecting Mortgagor’s interest therein; (x) promptly
provide or otherwise make available to Mortgagee any reasonably requested
environmental record concerning the Mortgaged Premises which Mortgagor possesses
or can reasonably obtain; (xi) perform, satisfy, and implement any operation or
maintenance actions required by any governmental authority or Environmental Law,
or included in any no further action letter or covenant not to sue issued by any
governmental authority under any Environmental Law; and (xii) from time to time
upon the reasonable written request of Mortgagee, timely provide at Mortgagor’s
expense a report of an environmental assessment of reasonable scope, form and
depth (including, where appropriate, invasive soil or groundwater sampling) by a
consultant reasonably acceptable to Mortgagee as to any matter for which notice
is provided pursuant to the above requirements or which may reasonably be
believed by Mortgagee to form the basis of a material Environmental Claim in
connection with the Mortgaged Premises. If such a requested environmental report
is not delivered within 60 days after receipt of Mortgagee’s request, then
Mortgagee may arrange for the same, and Mortgagor hereby grants to Mortgagee and
its representatives access to the Mortgaged Premises and a license to undertake
such an assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable costs of any assessment arranged for by Mortgagee
pursuant to this provision shall be payable by Mortgagor on demand and added to
the indebtedness hereby secured.

29.    Governing Law. The creation of this Mortgage, the perfection of the lien
and security interest in the Mortgaged Premises, and the rights and remedies of
Mortgagee with respect to the Mortgaged Premises, as provided herein and by the
laws of the state in which the Mortgaged

 

– 18 –



--------------------------------------------------------------------------------

Premises is located, shall be governed by and construed in accordance with the
internal laws of the state in which the Mortgaged Premises are located without
regard to principles of conflicts of law. Otherwise, the Note and all other
obligations of Mortgagor (including, but not limited to, the liability of
Mortgagor for any deficiency following a foreclosure of all or any part of the
Mortgaged Premises) shall be governed by and construed in accordance with the
internal laws of the State of Michigan without regard to principles of conflicts
of laws, such state being the state where such documents were executed and
delivered.

30.    Partial Invalidity. All rights, powers and remedies provided herein are
intended to be limited to the extent necessary so that they will not render this
Mortgage invalid, unenforceable or not entitled to be recorded, registered or
filed under any applicable law. If any term of this Mortgage shall be held to be
invalid, illegal or unenforceable, the validity and enforceability of the other
terms of this Mortgage shall in no way be affected thereby.

31.    Successors and Assigns. Whenever any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party; and all the covenants, promises and agreements in this Mortgage contained
by or on behalf of Mortgagor, or by or on behalf of Mortgagee, shall bind and
inure to the benefit of the respective successors and assigns of such parties,
whether so expressed or not.

32.    Headings. The headings in this instrument are for convenience of
reference only and shall not limit or otherwise affect the meaning of any
provision hereof.

33.    Changes, Etc. This instrument and the provisions hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of the change, waiver, discharge or termination
is sought.

[SIGNATURE PAGE TO FOLLOW]

 

– 19 –



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has caused these presents to be signed and sealed
the day and year first above written.

 

X-RITE, INCORPORATED

By    Mary E. Chowning Name    Mary E. Chowning Title    Vice President and
Chief Financial Officer

Accepted and agreed to as of the date first above written.

 

FIFTH THIRD BANK, a Michigan banking corporation By    Scott R. DeMeester Name
   Scott R. DeMeester Title    Vice President



--------------------------------------------------------------------------------

STATE OF                              

            )   )    SS

COUNTY OF                      

  )

The foregoing instrument was acknowledged before me this      day of June, 2006,
by                                 ,                                  of
                                , a(n)                          corporation, on
behalf of said corporation.

 

                                        
                                                             
                                                  Notary Public, County,  
                                                                               
                    

My Commission Expires:                                         

Acting in                                                   County,

                                        
                                                               
                                                                               
                       (Type or Print Name)

(SEAL)

This instrument was prepared by and

when recorded return to:

Nathan Odem

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603



--------------------------------------------------------------------------------

STATE OF                                

            ) )         SS

COUNTY OF                        

            )

The foregoing instrument was acknowledged before me this      day of June, 2006,
by                                 ,                                  of Fifth
Third Bank, a Michigan banking corporation, on behalf of said corporation.

 

                                        
                                                             
                                                  Notary Public, County,  
                                                                               
                    

My Commission Expires:                                         

Acting in                                                   County,

                                        
                                                               
                                                                               
                       (Type or Print Name)

(SEAL)

This instrument was prepared by and

when recorded return to:

Nathan Odem

Chapman and Cutler LLP

111 West Monroe Street

Chicago, Illinois 60603



--------------------------------------------------------------------------------

SCHEDULE I

LEGAL DESCRIPTION

Land located in the City of Grandville, Kent County, State of Michigan, and
described as follows:

Parcel A:

That part of the Northwest 1/4 of the Northwest 1/4, Section 28, Town 6 North,
Range 12 West, City of Grandville, Kent County, Michigan, described as:
Commencing 393.70 feet South and 43.00 feet East from the Northwest corner of
said Section; thence North parallel with the West Section line 84.30 feet;
thence East 17.00 feet; thence North parallel with the West Section line to a
line extending Northeasterly from a point on the West Section line 150.00 feet
South from the Northwest corner of said Section to a point on the North Section
line 200.00 feet East from the Northwest corner of said Section; thence
Northeasterly along said extended line to the South line of the North 60.00 feet
of the Northwest 1/4; thence East parallel with the North Section line to the
East line of the West 801.54 feet of the Northwest 1/4; thence South along said
East line 315.00 feet to the South line of the North 375.00 feet of the
Northwest 1/4; thence East along said South line 60.00 feet to the East line of
the West 861.54 feet of the Northwest 1/4; thence South along said East line
947.76 feet to the North 1/8 line; thence West along the North 1/8 line to the
East line of the West 43.00 feet of the Northwest 1/4 of the Northwest 1/4;
thence North along said East line to the place of beginning.

P.P. # 41-17-28-101-036

Parcel B:

The Northwest 1/4 of the Northwest 1/4, EXCEPT the West 861.54 feet thereof, and
ALSO EXCEPT the North 50.00 feet of the remainder, Section 28, Town 6 North,
Range 12 West, City of Grandville, Kent County, Michigan.

P.P. # 41-17-28-101-034



--------------------------------------------------------------------------------

SCHEDULE II

PERMITTED EXCEPTIONS

Those Special Exceptions listed on Schedule B, as agreed to by Mortgagee’s
counsel, as shown on the final Loan Title Insurance Policy issued by Chicago
Title Insurance Company, Policy No. 410433376CML.